Exhibit 10.1

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED

STOCKHOLDERS’ AGREEMENT

by and among

PLY GEM HOLDINGS, INC.,

PLY GEM PRIME HOLDINGS, INC.,

CAXTON-ISEMAN (PLY GEM), L.P.,

CAXTON-ISEMAN (PLY GEM) II, L.P.,

THE MANAGEMENT STOCKHOLDERS NAMED HEREIN

and

RAJACONDA HOLDINGS, INC.

For purposes of Sections 2.1(j), 2.2, 3.1, 4.1, 6.3, 6.17 and 6.18 only

 

 

Dated as of May 22, 2013

 

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

            Page  

ARTICLE I DEFINITIONS

     2   

Section 1.1

    

Certain Definitions

     2   

Section 1.2

    

Interpretive Provisions

     8   

ARTICLE II CORPORATE GOVERNANCE

     9   

Section 2.1

    

Board of Directors

     9   

Section 2.2

    

Conflicting Charter Provisions

     13   

Section 2.3

    

Controlled Company

     13   

ARTICLE III INFORMATION RIGHTS

     13   

Section 3.1

    

Information Rights

     13   

ARTICLE IV TRANSFERS

     14   

Section 4.1

    

Restrictions on Transfers by Management Stockholders

     14   

Section 4.2

    

Transferee Stockholders

     16   

Section 4.3

    

Legend

     16   

ARTICLE V CERTAIN COVENANTS

     17   

Section 5.1

    

Access

     17   

Section 5.2

    

During Employment

     18   

Section 5.3

    

Post Employment

     18   

Section 5.4

    

Blue Pencil

     18   

ARTICLE VI GENERAL

     19   

Section 6.1

    

Certificate of Incorporation

     19   

Section 6.2

    

Amendments; Waivers

     19   

Section 6.3

    

Termination

     19   

Section 6.4

    

Further Assurances

     20   

Section 6.5

    

Binding Effect; Assignment

     20   

Section 6.6

    

Entire Agreement

     20   

Section 6.7

    

Rights of Pre-IPO Stockholders Independent

     20   

Section 6.8

    

Confidentiality

     21   

Section 6.9

    

Governing Law

     22   

Section 6.10

    

Jurisdiction and Venue

     22   

Section 6.11

    

Specific Enforcement

     22   

Section 6.12

    

Headings

     22   

Section 6.13

    

Counterparts

     22   

Section 6.14

    

Notices

     23   

Section 6.15

    

Representation By Counsel; Interpretation

     23   

Section 6.16

    

Severability

     24   

Section 6.17

    

Expenses

     24   

 

(i)



--------------------------------------------------------------------------------

Section 6.18

    

Indemnification

     24  

Section 6.19

    

No Third Party Beneficiaries

     25  

Exhibit A

    

Amended and Restated Certificate of Incorporation of the Company

  

Exhibit B

    

Amended and Restated By-laws of the Company

  

Exhibit C

    

Form of Joinder to Stockholders’ Agreement

  

 

(ii)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

This SECOND AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (as amended,
supplemented or restated from time to time, this “Agreement”) is entered into as
of May 22, 2013, by and among Ply Gem Holdings, Inc., a Delaware corporation
(the “Company”), Ply Gem Prime Holdings, Inc. (“Ply Gem Prime Holdings”),
Caxton-Iseman (Ply Gem), L.P., a Delaware limited partnership (“Ply Gem I”),
Caxton-Iseman (Ply Gem) II, L.P., a Delaware limited partnership (“Ply Gem II,”
together with Ply Gem I, the “CI Partnerships”), the persons listed on the
signature pages hereof under “Management Stockholders” (together with the
Persons who become “Management Stockholders” pursuant to Section 4.2(a), the
“Management Stockholders” and, together with the CI Partnerships and all CI
Distributee Stockholders (as defined herein), the “Pre-IPO Stockholders”) and,
for purposes of Sections 2.1(j), 2.2, 3.1, 4.1, 6.3, 6.17 and 6.18 only,
Rajaconda Holdings, Inc. (the “CI General Partner”). Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
Section 1.1. This Agreement shall be effective as of the date of the effective
time of the Reorganization Merger (as defined in the recitals below) (the
“Effective Date”), and the Amended and Restated Stockholders’ Agreement (as
defined in the recitals below) shall remain in effect until the Effective Date.

RECITALS

WHEREAS, the Pre-IPO Stockholders, certain other stockholders of Ply Gem Prime
Holdings (the “Other Investors”) and Ply Gem Prime Holdings are party to an
Amended and Restated Stockholders Agreement, dated as of February 15, 2007 (the
“Amended and Restated Stockholders’ Agreement”);

WHEREAS, immediately prior to the consummation of the initial public offering of
the common stock, $0.01 par value per share, of the Company (the “Common Stock”
and, such offering, the “IPO”), the Pre-IPO Stockholders, the Other Investors
and the Company will effect certain reorganization transactions, including the
merger of Ply Gem Prime Holdings with and into the Company, with the Company
surviving (the “Reorganization Merger”);

WHEREAS, in connection with the Reorganization Merger and the IPO, the Pre-IPO
Stockholders and the Company have determined that it is in the best interest of
the Company and the Pre-IPO Stockholders to amend and restate the Amended and
Restated Stockholders’ Agreement in its entirety as set forth herein; and

WHEREAS, pursuant to Section 7.3 of the Amended and Restated Stockholders’
Agreement, the Amended and Restated Stockholders’ Agreement may be amended or
modified by a written instrument duly executed by (i) the CI Partnerships,
(ii) Ply Gem Prime Holdings, (iii) “Management Stockholders” holding a majority
of the common stock of Ply Gem Prime Holdings held by the “Management
Stockholders” and (iv) “Other Investors” holding a majority of the common stock
of Ply Gem Prime Holdings held by the “Other Investors” (“Management
Stockholders” and “Other Investors,” as defined in such Amended and Restated
Stockholders’ Agreement).



--------------------------------------------------------------------------------

NOW THEREFORE, the parties hereby amend and restate the Amended and Restated
Stockholders’ Agreement, effective as of the Effective Date, as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. As used in this Agreement and any Schedules and
Exhibits that may be attached to this Agreement, the following definitions shall
apply:

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. The term
“affiliated” shall have the correlative meaning. For purposes of this Agreement,
no portfolio company of any Affiliate of either of the CI Partnerships shall be
deemed or treated as an Affiliate of the Company.

“Agreement” has the meaning set forth in the preamble.

“Amended and Restated Stockholders’ Agreement” has the meaning set forth in the
recitals.

“Applicable Governance Rules” means applicable federal and state securities Laws
and the rules of the NYSE relating to the Board and the corporate governance of
the Company, including, without limitation, Rule 10A-3 of the Exchange Act and
Rule 303A of the NYSE Listed Company Manual.

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Business” shall mean the business of developing, manufacturing, marketing or
selling, in whole or in part, windows, doors, vinyl siding, fencing, railing, or
stone.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of
New York.

“Change of Control” means the occurrence of any of the following events:

(a) any Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Exchange Act, or any successor
provisions thereto, other than one or more Permitted Holders, is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing more than 50% of the combined Voting Power of the Company’s then
outstanding Voting Securities;

 

2



--------------------------------------------------------------------------------

(b) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: individuals who, on the IPO
Date, constitute the Board and any new director whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the IPO Date or whose appointment,
election or nomination for election was previously so approved or recommended by
the directors referred to in this clause (b);

(c) there is consummated a merger or consolidation of the Company with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, either (i) the Board immediately prior to the merger or
consolidation does not constitute at least a majority of the board of directors
of the company surviving the merger or, if the surviving company is a
Subsidiary, the ultimate parent thereof, or (ii) the Voting Securities of the
Company immediately prior to such merger or consolidation do not continue to
represent or are not converted into more than 50% of the combined Voting Power
of the then outstanding Voting Securities of the Person resulting from such
merger or consolidation or, if the surviving Person is a Subsidiary, the
ultimate parent thereof; or

(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement or series of
related agreements for the sale or other disposition, directly or indirectly, by
the Company of all or substantially all of the Company’s assets, other than such
sale or other disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined Voting Power of the
Voting Securities of which are beneficially owned by Persons who were
stockholders of the Company immediately prior to such sale.

“Charter” means the Amended and Restated Certificate of Incorporation and
By-laws of the Company, as the same may be amended, supplemented and/or restated
from time to time, copies of which (as in effect on the IPO Date) are attached
hereto as Exhibit A and Exhibit B, respectively.

“CI Distributee Stockholder” means, only with respect to the Shares distributed
by a CI Partnership, (a) any direct or indirect partner, member, stockholder or
Affiliate of a CI Partnership who receives Shares Transferred to such Person
upon distribution by or dissolution of a CI Partnership or (b) any Affiliate or
Related Party of a Person referenced in clause (a).

“CI General Partner” has the meaning set forth in the preamble.

“CI Parties” has the meaning set forth in Section 3.1(b).

“CI Partnerships” has the meaning set forth in the preamble.

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding Law).

“Common Stock” has the meaning set forth in the recitals.

 

3



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the preamble.

“Confidential Information” has the meaning set forth in Section 6.8.

“Conflicting Organization” shall have the meaning specified in Section 5.2.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding Law).

“Director” means any of the individuals elected or appointed to serve on the
Board.

“Effective Date” has the meaning set forth in the preamble.

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding Law).

“Fund Indemnitors” has the meaning set forth in Section 6.18(b).

“Good Reason,” with respect to any Management Stockholder, (a) has the same
meaning as “Good Reason” or “Material Adverse Change” or any term of similar
import, as applicable, under any individual employment, retention, consulting,
separation or similar agreement between such Management Stockholder and the
Company or any Subsidiary, as applicable, that is in effect at the time of the
termination of the Management Stockholder’s employment with the Company and the
Subsidiaries, except that such definition, for purposes of this Agreement only,
shall include any material breach by the Company, any of its Subsidiaries or
either CI Partnership of any material provision of this Agreement or (b) if no
such individual agreement exists, then means (i) the assignment to such
Management Stockholder of any material duties inconsistent with his current
position, duties and responsibilities and status with the Company or any of its
Subsidiaries without such Management Stockholder’s express written

 

4



--------------------------------------------------------------------------------

consent; (ii) a reduction by the Company or any of its Subsidiaries in such
Management Stockholder’s current base salary; (iii) the Company’s or any of its
Subsidiaries’ requiring such Management Stockholder to be based anywhere other
than within fifty (50) miles of his current office location, except for required
travel on the Company’s or any of its Subsidiaries’ business to an extent
substantially consistent with his current normal business travel obligations,
without such Management Stockholder’s express written consent; (iv) the taking
of any action by the Company or any of its Subsidiaries which would deprive such
Management Stockholder of any current material employee benefit enjoyed by him,
except where such change is applicable to all similarly situated employees
participating in such benefit plan; or (v) any material breach by the Company,
any of its Subsidiaries or the CI Partnerships of any material provision of this
Agreement or any other agreement between such Management Stockholder and the
Company or any of its Subsidiaries regarding such Management Stockholder’s
employment or terms of employment. For purposes of the foregoing definition,
“current” means at the time of execution of this Agreement by such Management
Stockholder.

“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

“Indemnified Liabilities” has the meaning set forth in Section 6.18(a).

“Indemnified Parties” has the meaning set forth in Section 6.18(a).

“Independent Director” means a Director who is, as of the date of such
Director’s election or appointment and as of any other date on which the
determination is being made, an NYSE Independent Director and an SEC Independent
Director.

“Initial CI Directors” has the meaning set forth in Section 2.1(c).

“Initial Common Stock” means, with respect to any Initial Management
Stockholder, all Shares issued to such Initial Management Stockholder pursuant
to the Reorganization Merger or acquired pursuant the exercise of any Initial
Option Securities of such Initial Management Stockholder.

“Initial Management Stockholders” means the Management Stockholders as of the
IPO Date.

“Initial Non-CI Directors” has the meaning set forth in Section 2.1(c).

“Initial Option Securities” means, with respect to any Initial Management
Stockholder, any vested or unvested options to purchase Shares, issued to such
Initial Management Stockholder prior to or in connection with the IPO, including
Shares underlying such Initial Option Securities.

“IPO” has the meaning set forth in the recitals.

 

5



--------------------------------------------------------------------------------

“IPO Date” means the date on which the IPO is consummated.

“IPO Registration Statement” means the registration statement on Form S-1 (File
No. 333-167193), as amended, filed under the Securities Act with respect to the
IPO.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“Legal Action” has the meaning set forth in Section 6.10.

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

“Management Stockholders” has the meaning set forth in the preamble.

“NYSE” means the New York Stock Exchange or other stock exchange or securities
market on which Shares are at any time listed or quoted.

“NYSE Independent Director” means a Director who qualifies, as of the date of
such Director’s election or appointment to the Board and as of any other date on
which the determination is being made, as an “Independent Director” under the
listing requirements of the NYSE, as amended from time to time, as determined by
the Board without the vote of such Director.

“Permitted Assignee” means, with respect to any Person, to the extent
applicable, (a) such Person’s parents, spouse, siblings, siblings’ spouses,
children (including stepchildren and adopted children), children’s spouses,
grandchildren or grandchildren’s spouses thereof (“Family Members”), (b) a
corporation, partnership or limited liability company, a majority of the
beneficial interests of which shall be held by such Person, such Person’s
Affiliates and/or such Person’s Family Members, (c) a trust, the beneficiaries
of which are such Person and/or such Person’s Family Members, (d) such Person’s
heirs, executors, administrators, estate or a trust under such Person’s will,
(e) an entity described in Section 501(c)(3) of the Code that is established by
such Person, (f) any Affiliate of such Person and (g) if such Person is a
corporation, partnership or limited liability company, any wholly-owned
subsidiary of such entity or the partners, members, stockholders or Affiliates
of such entity.

“Permitted Holders” means (a) CI Capital Partners LLC, Caxton Associates, LLC,
the CI Partnerships, the CI Distributee Stockholders, Timothy T. Hall, Frederick
J. Iseman and Steven M. Lefkowitz, (b) Jeffrey T. Barber, John Buckley, Robert
A. Ferris, Michael Haley, Timothy D. Johnson, Lynn Morstad, Shawn K. Poe, John
D. Roach, Gary E. Robinette, David M. Schmoll, John Wayne and any other
Management Stockholders, (c) with respect to clauses (a) and (b), any other
Person that is a controlled Affiliate of any of the foregoing and (d) any
Related Party of the foregoing.

 

6



--------------------------------------------------------------------------------

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Ply Gem I” has the meaning set forth in the recitals.

“Ply Gem II” has the meaning set forth in the recitals.

“Ply Gem Prime Holdings” has the meaning set forth in the preamble.

“Pre-IPO Stockholders” has the meaning set forth in the recitals.

“Proceeding” has the meaning set forth in Section 6.18(a).

“Public Offering” means a public offering of Shares pursuant to an effective
registration statement (other than on Form S-4, Form S-8 or their respective
equivalents) filed by the Company under the Securities Act.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company and the other signatories
thereto, as the same may be amended and/or restated from time to time.

“Related Party” means, with respect to any Person, (1) any controlling
stockholder, controlling member, general partner, Subsidiary, or spouse or
immediate family member (in the case of an individual), of such Person, (2) any
estate, trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or owners of which consist solely of one or more
Permitted Holders and/or such other Persons referred to in the immediately
preceding clause (1), or (3) any executor, administrator, trustee, manager,
director or other similar fiduciary of any Person referred to in the immediately
preceding clause (2), acting solely in such capacity.

“Reorganization Merger” has the meaning set forth in the recitals.

“Retirement” means, with respect to any Management Stockholder, his retirement
from active employment with the Company and any Subsidiary at or after such
Management Stockholder attains age 65, or after such Management Stockholder
attains age 55 and has provided, at minimum, 10 years of service to the Company
or any Subsidiary.

“SEC” means the Securities and Exchange Commission, or any successor agency.

“SEC Independent Director” means a Director who qualifies, as of the date of
such Director’s election or appointment to the Board and as of any other date on
which the determination is being made, as an “Independent Director” under Rule
10A-3 under the Exchange Act, as determined by the Board without the vote of
such Director.

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding Law).

 

7



--------------------------------------------------------------------------------

“Shares” means any shares of Common Stock of the Company and shall also include
any Equity Security issued in respect of or in exchange for Shares, whether by
way of dividend or other distribution, split, recapitalization, merger, rollup
transaction, consolidation, conversion or reorganization.

“Specified Directors” has the meaning set forth in Section 6.18(b).

“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.

“Transfer” means, as a noun, any direct or indirect (whether through a change of
control of the Transferor or any Person that controls the Transferor, the
issuance or transfer of Equity Securities of the Transferor, by operation of Law
or otherwise), voluntarily or involuntarily, offer, sale, gift, exchange,
pledge, hypothecation, encumbrance, grant of a security interest in, transfer,
assignment or other disposal and, as a verb, directly or indirectly (whether
through a change of control of the Transferor or any Person that controls the
Transferor, the issuance or transfer of Equity Securities of the Transferor, by
operation of Law or otherwise), voluntarily or involuntarily, to offer, sell,
give, exchange, pledge, hypothecate, encumber, grant a security interest in,
transfer, assign or otherwise dispose of. The terms “Transferee,” “Transferor,”
“Transferred,” and other forms of the word “Transfer” shall have the correlative
meanings.

“Voting Power” means the aggregate number of votes authorized by the Company’s
Amended and Restated Certificate of Incorporation, as it may be amended,
supplemented or restated from time to time, to be cast in the election of
directors by the holders of all outstanding Voting Securities of the Company.

“Voting Securities” shall mean any Equity Securities of the Company (or a
surviving entity as described in the definition of a “Change of Control”) that
vote generally in the election of Directors (or similar body).

Section 1.2 Interpretive Provisions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:

(a) the terms defined in Section 1.1 have the meanings assigned to them in
Section 1.1 and are applicable to the singular as well as the plural forms of
such terms;

(b) all accounting terms not otherwise defined herein have the meanings assigned
under the United States generally accepted accounting principles and practices
in effect from time to time;

(c) all references to currency, monetary values and dollars set forth herein
shall mean United States (U.S.) dollars and all payments hereunder shall be made
in United States dollars;

 

8



--------------------------------------------------------------------------------

(d) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

(e) the word “or” is not exclusive and whenever the words “include”, “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation”;

(f) pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms;

(g) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(h) if any Management Stockholder shall hereafter Transfer any of its Shares to
any of the Permitted Assignees in accordance with Article IV, the term
“Management Stockholder” shall mean the Management Stockholders and such
Permitted Assignees, taken together, and any right, obligation or action that
may be exercised or taken at the election of the Management Stockholders may be
exercised or taken at the election of the Management Stockholders and such
Permitted Assignees who, collectively, hold a majority of all of the ownership
interest in the Company held by the Management Stockholders and the Permitted
Assignees.

ARTICLE II

CORPORATE GOVERNANCE

Section 2.1 Board of Directors.

(a) Size. The Board shall initially consist of eight (8) Directors. The Board
may increase or decrease the number of Directors, subject to the rights of the
CI Partnerships under this Agreement and Applicable Governance Rules.

(b) Composition. Subject to Section 2.1(a), the rights of the Pre-IPO
Stockholders to nominate Directors shall be as follows:

 

  (i) The CI Partnerships shall have the right to nominate such number of
Directors (rounded up to the nearest whole number) representing the percentage
of Common Stock beneficially owned by the Pre-IPO Stockholders (assuming the
exercise or conversion of all outstanding options (whether vested or unvested)
and convertible or exchangeable securities held by the Pre-IPO Stockholders).

 

  (ii)

The Company hereby agrees (A) to include the nominees of the CI Partnerships
nominated pursuant to this Section 2.1(b) as the nominees to the Board on each
slate of nominees for election of the Board proposed by the Board, (B) to
recommend the election of

 

9



--------------------------------------------------------------------------------

  such nominees to the stockholders of the Company and (C) without limiting the
foregoing, to otherwise use its reasonable best efforts to cause such nominees
to be elected to the Board.

(c) Nominations. The initial Director nominees of the CI Partnerships shall be
Frederick J. Iseman, Steven M. Lefkowitz, Timothy T. Hall, Robert A. Ferris,
John D. Roach and Michael Haley (collectively, the “Initial CI Directors”) and
the remaining initial directors of the Company shall be Gary E. Robinette and
Jeffrey T. Barber (together, the “Initial Non-CI Directors”), neither of whom is
a nominee of the CI Partnerships. Pursuant to Section 6.2 of the Charter: Robert
A. Ferris, Frederick J. Iseman and John D. Roach shall be designated as “Class
I” Directors; Jeffrey T. Barber, Timothy T. Hall and Steven M. Lefkowitz shall
be designated as “Class II” Directors; and Michael Haley and Gary E. Robinette
shall be designated as “Class III” Directors. With respect to any Director to be
nominated by the CI Partnerships other than the initial Directors listed above,
the CI Partnerships shall nominate their Director or Directors by delivering to
the Company its written statement at least (i) ten (10) days following their
receipt of written notice from the Company to the CI Partnerships notifying the
CI Partnerships of the setting of the date of the first annual meeting after the
IPO Date, in the case of the first annual meeting after the IPO Date, and
(ii) sixty (60) days prior to the one year anniversary of the preceding annual
meeting, in the case of subsequent annual meetings, nominating its Director or
Directors and setting forth such Director’s or Directors’ business address,
telephone number, facsimile number and e-mail address; provided, that if the CI
Partnerships shall fail to deliver such written notice, the CI Partnerships
shall be deemed to have nominated the Director(s) previously nominated (or
designated pursuant to this Section 2.1(c)).

(d) Right to Delegate; Committees. The Company shall establish and maintain an
audit committee, a compensation committee and a nominating and governance
committee of the Board, as well as such other Board committees as the Board
deems appropriate from time to time or as may be required by Applicable
Governance Rules. The committees shall have such duties and responsibilities as
are customary for such committees, subject to the provisions of this Agreement
and Applicable Governance Rules, and shall be composed as follows:

 

  (i) The audit committee shall consist of at least three (3) Independent
Directors (at least one of whom shall satisfy the “audit committee financial
expert” requirements as such term is defined by Item 407(d)(5) of Regulation
S-K). The number and members of the audit committee shall be determined by the
Board (upon the recommendation of the nominating and governance committee). The
audit committee shall initially consist of four (4) Directors. The initial audit
committee members shall be Jeffrey T. Barber, Michael Haley, Timothy T. Hall and
John D. Roach.

 

  (ii)

The compensation committee shall consist of at least three (3) Directors with
the number of members determined by the Board (upon the recommendation of the
nominating and governance committee). The compensation committee shall initially
consist of four (4) Directors. The CI Partnerships shall have the right to

 

10



--------------------------------------------------------------------------------

  designate to the compensation committee such number of Directors (rounded up
to the nearest whole number) representing the percentage of Common Stock
beneficially owned by the Pre-IPO Stockholders (assuming the exercise or
conversion of all outstanding options (whether vested or unvested) and
convertible or exchangeable securities held by the Pre-IPO Stockholders). The
initial compensation committee members designated by the CI Partnerships shall
be Robert Ferris, Timothy T. Hall and Steven Lefkowitz.

 

  (iii) The nominating and governance committee shall consist of at least three
(3) Directors with the number of members determined by the Board (upon the
recommendation of the nominating and governance committee). The nominating and
governance committee shall initially consist of four (4) Directors. The CI
Partnerships shall have the right to designate to the nominating and governance
committee such number of Directors (rounded up to the nearest whole number)
representing the percentage of Common Stock beneficially owned by the Pre-IPO
Stockholders (assuming the exercise or conversion of all outstanding options
(whether vested or unvested) and convertible or exchangeable securities held by
the Pre-IPO Stockholders). The initial nominating and governance committee
members designated by the CI Partnerships shall be Frederick J. Iseman, Timothy
T. Hall and Steven Lefkowitz.

 

  (iv) The CI Partnerships shall have the right to designate such number of
Directors (rounded up to the nearest whole number) to any other committee of the
Board representing the percentage of Common Stock beneficially owned by the
Pre-IPO Stockholders (assuming the exercise or conversion of all outstanding
options (whether vested or unvested) and convertible or exchangeable securities
held by the Pre-IPO Stockholders).

 

  (v) To the extent that there are members of committees of the Board who are
not required to be nominated by the CI Partnerships, then such members shall be
determined by the Board (upon the recommendation of the nominating and
governance committee).

(e) Compliance with Law. Notwithstanding the foregoing, the right of the CI
Partnerships to nominate any Board member or Board committee member will be
subject to compliance with Applicable Governance Rules and, with respect to the
compensation committee, subject to compliance with Section 162(m) of the Code
(and the regulations promulgated thereunder) and Rule 16b-3 under the Exchange
Act to the extent that the Board elects to satisfy Section 162(m)’s outside
directors requirements or Rule 16b-3’s non-employee director requirements.

 

11



--------------------------------------------------------------------------------

(f) Removal. Directors shall serve until their resignation or removal or until
their successors are elected. No Director nominated by the CI Partnerships shall
be required to resign or be removed from the Board or any committee thereof as a
result of a decrease in the size of the Board or any committee thereof.

(g) Vacancies. If a Director who was nominated by the CI Partnerships pursuant
to Section 2.1(b) dies, is unwilling or unable to serve as a Director or Board
committee member or is otherwise removed or resigns from either such office,
and, in each case, if at the time the CI Partnerships are entitled to nominate a
person to fill such vacancy in accordance with Section 2.1(b) or Section 2.1(d),
respectively, then the CI Partnerships may promptly nominate a successor to such
Director or Board committee member, in accordance with this Section 2.1. Each
Pre-IPO Stockholder then entitled to vote for the election of such successor as
a Director shall vote its Shares, or execute a proxy or written consent, as the
case may be, and each Pre-IPO Stockholder and the Company shall take such other
actions as may be necessary, in each case, in order to ensure that such
successor is elected to the Board or to such Board committee as promptly as
practicable. If a Director who was not nominated by the CI Partnerships pursuant
to Section 2.1(b) dies, is unwilling or unable to serve as a Director or Board
committee member or is otherwise removed or resigns from either such office, or
if a vacancy on the Board or a Board committee is otherwise occurs when the CI
Partnerships are not entitled to nominate a successor pursuant to Section 2.1(b)
or Section 2.1(d), such vacant position shall be filled by the Board (upon the
recommendation of the nominating and governance committee of the Board) in
accordance with the Charter and this Agreement.

(h) Actions by Pre-IPO Stockholders. Each Pre-IPO Stockholder shall, at any time
it is then entitled to vote for the election of Directors to the Board, vote all
of its Shares, execute proxies or written consents, as the case may be, and take
all other necessary action in order to ensure that the composition of the Board
complies with (and includes all of the requisite nominees in accordance with)
this Section 2.1.

(i) Voting Agreement as to Other Matters. With respect to any matter (other than
the matters set forth elsewhere in this Section 2.1) that may require or
otherwise give rise to a vote by the Pre-IPO Stockholders, including amendments
to the Charter, approvals of mergers and other transactions or stockholder
proposals, whether in an annual stockholder meeting, special stockholder meeting
or action by written consent, each Pre-IPO Stockholder shall vote all of its
Shares or execute proxies or written consents, as the case may be, as directed
by the CI Partnerships.

(j) Consequences of Dissolution. Upon the dissolution of either CI Partnership,
the rights of such CI Partnership set forth in this Section 2.1 to nominate or
designate Directors and members of the committees of the Board and to direct the
voting of the other Pre-IPO Stockholders shall be exercisable by the CI General
Partner.

(k) Termination of Rights. Notwithstanding anything to the contrary in this
Agreement, the provisions of this Section 2.1 (other than this Section 2.1(k))
shall terminate following such time as the Pre-IPO Stockholders cease to
beneficially own, in the aggregate, at least 15% of the Shares of Common Stock
outstanding immediately prior to the consummation of the IPO but after giving
effect to the Reorganization Merger (assuming the exercise or conversion of all
outstanding options (whether vested or unvested) and convertible or exchangeable
securities held by the Pre-IPO Stockholders).

 

12



--------------------------------------------------------------------------------

Section 2.2 Conflicting Charter Provisions. Each Pre-IPO Stockholder shall vote
its Shares or execute proxies or written consents, as the case may be, and shall
take all other actions necessary, to ensure that the Company’s Charter
(a) facilitates, and does not at any time conflict with, any provision of this
Agreement and (b) permits the CI Partnerships (or the CI General Partner, as
appropriate) to receive the benefits to which the CI Partnerships (or the CI
General Partner, as appropriate) are entitled under this Agreement.

Section 2.3 Controlled Company.

(a) The Pre-IPO Stockholders agree and acknowledge that,

 

  (i) by virtue of this Agreement, they are acting as a “group” within the
meaning of Section 13(d)(3) of the Exchange Act for the purpose of causing the
Company to qualify as a “controlled company” under Section 303A of the NYSE
Listed Company Manual, and

 

  (ii) by virtue of the combined Voting Power of the Pre-IPO Stockholders of
more than 50% of the total Voting Power outstanding as of the IPO Date, the
Company qualifies as of the IPO Date as a “controlled company” within the
meaning of Section 303A of the NYSE Listed Company Manual.

(b) For so long as the Company qualifies as a “controlled company” for purposes
of the NYSE rules, the Company will elect to be a “controlled company” for
purposes of the NYSE rules, and will disclose in its annual meeting proxy
statement that it is a “controlled company” and the basis for that
determination. If the Company ceases to qualify as a “controlled company” for
purposes of the NYSE rules, the Pre-IPO Stockholders and the Company will take
whatever action may be reasonably necessary, if any, to cause the Company to
comply with the NYSE rules as then in effect.

ARTICLE III

INFORMATION RIGHTS

Section 3.1 Information Rights.

(a) Information Rights. At the request of the CI Partnerships, the Company shall
deliver to the CI Partnerships, as applicable, the following:

 

  (i) As soon as available after the end of each monthly accounting period, a
copy of the unaudited monthly management report, which shall include the
unaudited consolidated balance sheet and income statement of the Company and its
Subsidiaries, if any.

 

  (ii) As soon as practicable following Board approval, a copy of the annual
strategic plan and budget of the Company.

 

  (iii) With reasonable promptness, such other information and data with respect
to the Company or any of its Subsidiaries as from time to time may be reasonably
requested by the CI Partnerships.

 

13



--------------------------------------------------------------------------------

(b) The Company will (and will cause its Subsidiaries to) give (i) the CI
Partnerships, the manager of the CI Partnerships and the CI General Partner
(collectively, the “CI Parties”) and (ii) with the reasonable advance notice to,
and the reasonable consent of, the Company (such consent not to be reasonably
withheld, conditioned or delayed), the CI Parties’ outside accountants,
auditors, legal counsel and other authorized representatives and agents,
(A) reasonable access during reasonable business hours to the properties,
assets, books, contracts, commitments, reports and records of the Company and
its Subsidiaries, and furnish to them all such documents, records and
information with respect to the properties, assets and business of the Company
and its Subsidiaries and copies of any work papers relating thereto as the CI
Parties shall from time to time reasonably request; and (B) reasonable access
during reasonable business hours to the Company, its Subsidiaries and their
respective employees as may be necessary or useful to the CI Parties in their
reasonable judgment in connection with their review of the properties, assets
and business of the Company and its Subsidiaries and the above-mentioned
documents, records and information.

(c) Consequences of Dissolution. Upon the dissolution of either CI Partnership,
the information rights of such CI Partnership set forth in this Section 3.1
shall be exercised by the CI General Partner.

ARTICLE IV

TRANSFERS

Section 4.1 Restrictions on Transfers by Management Stockholders.

(a) From and after the date hereof, no Management Stockholder shall Transfer any
Shares of Initial Common Stock or Initial Option Securities, in each case, of
any Management Stockholder, without the prior written consent of the CI
Partnerships (or the CI General Partner, with respect to any such partnership
that has dissolved) except for Transfers (i) to a Permitted Assignee of such
Management Stockholder in accordance with Section 4.2, (ii) of Shares in an
underwritten Public Offering in an amount that is proportionate to the number of
Shares being sold by the CI Partnerships (and any CI Distributee Stockholders)
based on the respective number of Shares owned by each such Stockholder
participating in such Public Offering, (iii) after the second anniversary of the
IPO Date or (iv) in accordance with the following:

(A) prior to the first anniversary of the IPO Date, provided that such Transfer
does not result in either (x) more than 20% of the Shares of the Initial Common
Stock of any Initial Management Stockholder or (y) more than 20% of the Initial
Option Securities of any Initial Management Stockholder being Transferred during
such period by such Initial Management Stockholder or its direct or indirect
Permitted Assignees (including in any Transfers in connection with the IPO), in
each case, excluding Transfers to Permitted Assignees in accordance with
Section 4.1(a)(i); and

 

14



--------------------------------------------------------------------------------

(B) on and after the first anniversary of the IPO Date and through the second
anniversary thereof, provided that such Transfer does not result in (x) more
than 40% of the Shares of the Initial Common Stock of any Initial Management
Stockholder or (y) more than 40% of the Initial Option Securities of any Initial
Management Stockholder being Transferred during such period by such Initial
Management Stockholder or its direct or indirect Permitted Assignees, in each
case, excluding Transfers to Permitted Assignees in accordance with
Section 4.1(a)(i);

provided, however, that the thresholds for any Initial Management Stockholder
and its Permitted Assignees set forth in clauses (A) and (B) with respect to
Transfers of any Initial Common Stock or Initial Option Securities shall be
reduced (but not below zero) to the extent of Transfers of such Initial Common
Stock or Initial Option Securities by such Persons pursuant to
Section 4.1(a)(ii) during the time period corresponding to such clause (A) or
(B); and provided further, that the amount of any Shares that may be sold under
Section 4.1(a)(ii) by any Initial Management Stockholder and its Permitted
Assignees shall be reduced (but not below zero) to the extent of any Transfers
of such Initial Common Stock or Initial Option Securities by such Persons
pursuant to clauses (A) or (B) that occurred prior to the Public Offering
contemplated under Section 4.1(a)(ii).

(b) Any attempted or purported Transfer of all or a portion of the Shares held
by a Management Stockholder in violation of this Section 4.1 shall be null and
void and of no force or effect whatsoever, such attempted or purported
transferee will not be treated as an owner of Shares for purposes of this
Agreement or otherwise, and the Company will not register such Transfer of
Shares. In addition, a Management Stockholder who attempts to Transfer Shares in
violation of this Section 4.1 shall, together with its Affiliates, lose all
rights it may have hereunder, but shall continue to be bound by all obligations
hereunder and, for purposes of calculating the beneficial ownership of the
Pre-IPO Stockholders, shall continue to be considered as a Management
Stockholder and to own the Shares Transferred in violation of this Section 4.1,
in each case, unless this Section 4.1 is amended or waived by the Board’s
discretion, which consent shall be granted or withheld in the Board’s sole
discretion.

(c) The restrictions set forth in Section 4.1(a) and Section 4.1(b) may be
amended or waived by the Board in the Board’s sole discretion and shall
terminate (i) upon a Change of Control or (ii) with respect to any Management
Stockholder and such Management Stockholder’s Permitted Transferees, upon
(A) the termination by the Company or its Subsidiaries of such Management
Stockholder’s employment for any reason, (B) such Management Stockholder’s
resignation for Good Reason or (C) such Management Stockholder’s Retirement.

(d) For purposes of measuring whether the thresholds set forth in Section 4.1(a)
have been exceeded, (i) Transfers of the Initial Common Stock of each Initial
Management Stockholder by such Initial Management Stockholder and such Initial
Management Stockholder’s direct and indirect Permitted Assignees shall be
aggregated and (ii) Transfers of the Initial Option Securities of each Initial
Management Stockholder by such Initial Management Stockholder and such Initial
Management Stockholder’s direct and indirect Permitted Assignees shall be
aggregated.

 

15



--------------------------------------------------------------------------------

Section 4.2 Transferee Stockholders.

(a) Each CI Partnership and each CI Distributee Stockholder may transfer its
Shares without any restrictions under this Agreement, subject to compliance with
applicable federal and State securities Laws; provided, that in the case of a CI
Distributee Stockholder, the CI Partnerships may, in their sole discretion,
require such Transferee to execute and deliver to the parties hereto a joinder
in the form attached hereto as Exhibit C agreeing to be bound by the terms and
provisions of this Agreement, to become a “CI Distributee Stockholder” hereunder
and to assume all of the Transferor’s then existing and future Liabilities
arising under or relating to this Agreement.

(b) Each Management Stockholder may Transfer his Shares to a Permitted Assignee
so long as such Transferee (A) executes and delivers to the parties hereto a
joinder in the form attached hereto as Exhibit C agreeing to be bound by the
terms and provisions of this Agreement, to become a “Management Stockholder”
hereunder and to assume all of the Transferor’s then existing and future
Liabilities arising under or relating to this Agreement and (B) represents that
the Transfer was made in accordance with all applicable federal and state
securities Laws. The joinder by a stockholder to this Agreement shall not result
in the release of the Transferor from any Liability that the Transferor may have
to each remaining Pre-IPO Stockholder or to the Company under this Agreement or
any other written agreement, contract, lease, sublease, license, sublicense,
obligation, promise or undertaking between the Company or any of its
Subsidiaries, on the one hand, and such Transferor or any of its Affiliates, on
the other hand. Written notice of joinder of a Person to this Agreement as a
Pre-IPO Stockholder shall be sent promptly by the Transferor to the Company,
which shall forward a copy to each other remaining Pre-IPO Stockholder.

(c) If any Permitted Assignee to which Shares have been Transferred by a
Management Stockholder in accordance with this Agreement ceases to be a
Permitted Assignee of such Management Stockholder, such Permitted Assignee
shall, and the relevant Management Stockholder shall cause such Permitted
Transferee to, Transfer back to such Management Stockholder (or to another
Permitted Assignee of such Management Stockholder) any Shares it owns on or
prior to the date that such Permitted Assignee ceases to be a Permitted Assignee
of such Management Stockholder.

Section 4.3 Legend.

(a) In addition to any other legend that may be required, each certificate
representing a Share that is issued to any Pre-IPO Stockholder, if any, will be
stamped or otherwise imprinted with a legend in substantially the following
form, except that Shares held by the CI Partnerships and the CI Distributee
Stockholders shall not include the second paragraph of the legend if such Shares
cease to be subject to any and all restrictions on Transfer and voting
agreements set forth in this Agreement:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY FOREIGN OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD OR
TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.

 

16



--------------------------------------------------------------------------------

THE VOTING OF THIS SECURITY AND THE TRANSFER OF THIS SECURITY BY CERTAIN HOLDERS
IS SUBJECT TO THE CONDITIONS SPECIFIED IN THE SECOND AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT OF PLY GEM HOLDINGS, INC. (THE “COMPANY”) DATED AS OF
MAY 22, 2013, AMONG THE COMPANY AND THE STOCKHOLDERS LISTED THEREIN, AS IT MAY
BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME, AND SUCH
RESTRICTIONS AS MAY BE SET FORTH IN THE CERTIFICATE OF INCORPORATION OR BY-LAWS
OF THE COMPANY; AND NO TRANSFER OF THIS SECURITY WILL BE VALID OR EFFECTIVE
UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED OR SUCH RESTRICTIONS COMPLIED WITH.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY OR ANY
SUCCESSOR THERETO.”

(b) If any Shares shall be either (i) disposed of pursuant to a registration
statement that has been declared effective by the SEC or (ii) sold under
circumstances in which all of the applicable conditions of Rule 144 are met, the
Company, upon the written request of the holder thereof, shall issue to such
holder a new certificate evidencing such Shares without the first paragraph of
the legend required by Section 4.3(a) endorsed thereon. If any Shares cease to
be subject to any and all restrictions on Transfer and voting agreements set
forth in this Agreement or the Company’s certificate of incorporation or
by-laws, the Company, upon the written request of the holder thereof, shall
issue to such holder a new certificate evidencing such Shares without the second
paragraph of the legend required by Section 4.3(a) endorsed thereon.

ARTICLE V

CERTAIN COVENANTS

Each Management Stockholder, individually and as to himself or herself only,
covenants, for the benefit of the Company and its Subsidiaries:

Section 5.1 Access. Each Management Stockholder acknowledges that (a) he or she
has had and will continue to have access to significant confidential and
valuable information which can be used unfairly and to the harm of the Company
by present or potential competitors in the windows, doors, siding, fencing,
railing and decking industry and (b) is agreeing to the covenants set forth in
this Article V in order to induce the Company to proceed with the Reorganization
Merger or in order to induce the Company to offer such Management Stockholder
the opportunity to make an investment in the Company, as the case may be, which
is of substantial benefit to the Management Stockholders. The covenants set
forth in this Article V may only be enforced by the Company or its Subsidiaries.

 

17



--------------------------------------------------------------------------------

Section 5.2 During Employment. Each Management Stockholder agrees that, during
the period of his or her continued employment or consultancy by the Company or
its Affiliates, he or she will not render services to or give advice to,
affiliate with (as employer, partner, consultant or otherwise), or invest or
acquire any interest in, in whole or in part, any other person or organization,
which is engaged or about to become engaged in the Business, in the case of any
Management Stockholder who has corporate level responsibility relating to all
such business segments, or developing, manufacturing, marketing or selling, in
whole or in part, any of the products sold by each applicable business segment,
in the case of any Management Stockholder who has responsibility relating to one
or more but not all of the business segments included in the Business (as the
case may be, a “Conflicting Organization”). Each Management Stockholder shall
not, however, be prohibited from investing in securities of any company that is
listed on a national securities exchange or traded on NASDAQ, provided that he
or she does not hereafter own, or have the right to acquire, more than 1% of the
outstanding voting securities of such a Conflicting Organization.

Section 5.3 Post Employment. Each Management Stockholder further agrees that,
until the expiration of a period of one year after the cessation or termination
of his or her employment or consultancy with the Company or any Subsidiary of
the Company for any reason, whether voluntary or involuntary or with or without
“cause” or Good Reason, he or she (a) will not render services or give advice
to, or affiliate with (as employee, partner, consultant or otherwise) or invest
or acquire any interest in, any Conflicting Organization and (b) shall not,
directly or indirectly, hire or solicit any person, or encourage any other
person to hire or solicit any person, who has been employed by the Company or
any Subsidiary within one year prior to the date of such hiring or solicitation
or encourage any such person to leave such employment. Each Management
Stockholder shall not, however, be prohibited from investing in securities of
any company that is listed on a national securities exchange or traded on
NASDAQ, provided that he or she does not hereafter own, or have the right to
acquire, more than 1% of the outstanding voting securities of such company.
Notwithstanding the foregoing, (i) if the business of the Conflicting
Organization has separate and distinct divisions, any Management Stockholder
may, following termination of such employment, render services to or give advice
to, or affiliate with, a division that would not itself constitute a Conflicting
Organization if, prior thereto, the Company received written assurances
satisfactory to the Company from such Conflicting Organization and such
Management Stockholder that such Management Stockholder will not directly or
indirectly render services or give advice or information to any division of such
Conflicting Organization which would itself constitute a Conflicting
Organization, and (ii) to the extent the Management Stockholder is entitled to
installment severance payments under any severance agreement, plan or policy of
the Company or any Subsidiary, as applicable, upon his termination of employment
without “cause,” due to “good reason,” due to a “material adverse change,” or
upon “disability,” as each and any of those terms, or terms of similar import,
may be used in such severance agreement, plan or policy, then the time period
referred to in the first sentence of this Section 5.3 shall not exceed the time
period during which the Company or any Subsidiary of the Company is obligated to
make such installment severance payments to such Management Stockholder.

Section 5.4 Blue Pencil If any court determines that any of the covenants set
forth in Section 5.2 or 5.3, or any part thereof, is unenforceable because of
the duration or

 

18



--------------------------------------------------------------------------------

geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, and, in its reduced
form, such provision shall then be enforceable.

ARTICLE VI

GENERAL

Section 6.1 Certificate of Incorporation. The Amended and Restated Certificate
of Incorporation of the Company, a copy of which (as in effect on the IPO Date)
is attached hereto as Exhibit A, as may be amended, supplemented and/or restated
from time to time, shall provide (a) until the CI Partnerships and the CI
Distributee Stockholders cease to beneficially own, in the aggregate, at least
15% of the outstanding Common Stock (assuming the exercise or conversion of all
outstanding options (whether vested or unvested) and convertible or exchangeable
securities held by the CI Partnerships and the CI Distributee Stockholders),
that the Company elects not to be governed by Section 203 of the DGCL and
(b) for a renunciation of corporate opportunities presented to the CI
Partnerships (and their respective Affiliates and Director nominees) to the
extent permitted by Section 122(17) of the DGCL and substantially on the terms
and conditions set forth in Exhibit A.

Section 6.2 Amendments; Waivers. The terms and provisions of this Agreement may
be waived, modified or amended only with the written approval of (a) the
Company, (b) each CI Partnership (or the CI General Partner, with respect to any
such partnership that has dissolved) and (c) the Pre-IPO Stockholders holding
Shares with a majority of ownership interest in the Company represented by all
Shares then held by the Pre-IPO Stockholders; provided, however, that the
written approval of the Management Stockholders holding Shares with a majority
of the portion of the ownership interest in the Company represented by all
Shares then held by the Management Stockholders shall be required for any
amendment or modification to Article IV or to this Section 6.2, in each case
solely insofar as such amendment or modification (individually or when
aggregated with all such amendments and modifications) materially and adversely
alters the rights, remedies or obligations of the Management Stockholders
relative to the rights, remedies and obligations of the CI Partnerships. No
waiver of any provision or default under, nor consent to any exception to, the
terms of this Agreement or any agreement contemplated hereby shall be effective
unless in writing and signed by the party to be bound and then only to the
specific purpose, extent and instance so provided.

Section 6.3 Termination.

(a) The provisions of this Agreement shall terminate upon the earliest to occur
of:

 

  (i) an agreement in writing among (A) the Company, (B) each CI Partnership (or
the CI General Partner, with respect to any such partnership that has dissolved)
and (C) other Pre-IPO Stockholders holding Shares representing more than 50
percent of the Voting Power held by all Pre-IPO Stockholders (other than the CI
Partnerships and the CI Distributee Stockholders) to terminate this Agreement;
or

 

  (ii) with respect to any Pre-IPO Stockholder, (with respect to any provisions
other than those set forth in Article V) if such Pre-IPO Stockholder no longer
owns any Shares (or stock options or other securities exercisable or convertible
or exchangeable for Shares), other than by reason of a Transfer in violation of
this Agreement.

 

19



--------------------------------------------------------------------------------

(b) Termination of any provisions of this Agreement shall not relieve any party
from any Liability for the breach of any obligations set forth in this Agreement
prior to such termination. Notwithstanding anything contained herein to the
contrary, the provisions of Section 6.2 through 6.19 shall survive any
termination of any provisions of this Agreement.

Section 6.4 Further Assurances. Each party agrees that it will from time to
time, upon the reasonable request of another party, execute such documents and
instruments and take such further action as may be required to accomplish the
purposes of this Agreement.

Section 6.5 Binding Effect; Assignment.

(a) Neither this Agreement nor any right, remedy or Liability arising hereunder
or by reason hereof shall be assignable by any party pursuant to any Transfer of
Shares or otherwise, except assignments in connection with Transfers to
Permitted Assignees in accordance with Article IV. All of the terms and
provisions of this Agreement shall be binding upon the parties and their
respective heirs, successors and Permitted Assignees to whom Shares are
Transferred).

(b) For any Person other than the Company whose name is set forth on the
signature pages hereto, in the event that such Person executes and delivers this
Agreement prior to such Person owning any shares of capital stock of the Company
or acquiring Shares pursuant to the Reorganization Merger, the applicable
provisions of this Agreement shall become binding upon such Person when such
Person first acquires shares of capital stock of the Company.

Section 6.6 Entire Agreement. This Agreement, together with all Exhibits and
Schedules hereto and thereto and all other agreements referenced therein and
herein, constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof
except as specifically set forth herein and therein.

Section 6.7 Rights of Pre-IPO Stockholders Independent. The rights available to
the Pre-IPO Stockholders under this Agreement and at Law shall be deemed to be
several and not dependent on each other and each such right accordingly shall be
construed as complete in itself and not by reference to any other such right.
Any one or more and/or any combination of such rights may be exercised by any
Pre-IPO Stockholder and/or the Company from time to time and no such exercise
shall exhaust the rights or preclude any other Pre-IPO Stockholder from
exercising any one or more of such rights or combination thereof from time to
time thereafter or simultaneously.

 

20



--------------------------------------------------------------------------------

Section 6.8 Confidentiality. Subject to the final sentence of this Section 6.8,
each Pre-IPO Stockholder recognizes and acknowledges that it may have and may in
the future receive certain confidential and proprietary information of the
Company or any of its Subsidiaries, including confidential information of the
Company or any of its Subsidiaries regarding identifiable, specific and discrete
business opportunities being pursued by the Company or any of its Subsidiaries,
“know-how,” financial information, trade secrets, recipes and formulas, lease or
construction terms, consultant contracts, pricing policies, operational methods,
marketing or franchising plans or strategies, product development techniques or
plans, business acquisition plans, new personnel acquisition plans, training
materials, designs and design projects and other business affairs relating to
the Company or its Subsidiaries (the “Confidential Information”). Each Pre-IPO
Stockholder agrees that, during or after the term of this Agreement, whether
directly or indirectly through an Affiliate or otherwise, it will not disclose
to any Person for any reason or purpose whatsoever, any Confidential
Information, except (i) in connection with the business and affairs of the
Company and its Subsidiaries, (ii) as required in the course of performing his
or her duties for the Company or its Subsidiaries, (iii) as may be necessary and
proper in the course of performing such Pre-IPO Stockholder’s obligations, or
enforcing such Pre-IPO Stockholder’s rights, under this Agreement and the
agreements expressly contemplated hereby; (iv) as part of such Pre-IPO
Stockholder’s normal reporting, rating or review procedure (including normal
credit rating or pricing process), or in connection with such Pre-IPO
Stockholder’s or such Pre-IPO Stockholder’s Affiliates’ normal fund raising,
marketing, informational or reporting activities, or to such Pre-IPO
Stockholder’s (or any of its respective Affiliates’) Affiliates, auditors,
attorneys or other agents; provided that no disclosure of material non-public
Confidential Information shall be made pursuant to this clause (iv) to a
recipient that is not a Governmental Entity unless such recipient enters into an
agreement not to disclose such Confidential Information or is otherwise required
by Law to keep such Confidential Information confidential; (v) to any bona fide
prospective purchaser of the equity or assets of such Pre-IPO Stockholder or its
respective Affiliates or the Shares held by such Pre-IPO Stockholder, or
prospective merger partner of such Pre-IPO Stockholder or its respective
Affiliates, provided that such purchaser or merger partner acknowledges and
agrees to be bound by the provisions of this Section 6.8 or (vi) as is required
or requested to be disclosed by order of a Governmental Entity, or by subpoena,
summons or legal process, or by Law (provided that, to the extent practical and
permitted by Law, the CI Partnerships required to make such disclosure shall
provide to the Board prompt notice of such disclosure). For purposes of this
Section 6.8, “Confidential Information” shall not include any information of
which (x) such Person learns from a source other than the Company or any of its
Subsidiaries, or any of their representatives, employees, agents or other
service providers, and in each case who is not known by such Person to be bound
by a confidentiality obligation, (y) is disclosed in a prospectus or other
documents for dissemination to the public or (z) becomes generally available to
the public other than as a result of a disclosure by such Pre-IPO Stockholder,
directly or indirectly through an Affiliate or otherwise, in violation of this
Agreement. The provisions of this Section 6.8 shall continue in effect against
each Pre-IPO Stockholder so long such as the Pre-IPO Stockholder continues to be
a Pre-IPO Stockholder and for a period of two years thereafter. All memoranda,
notes, lists, records and other documents or papers (and all copies thereof),
including such items stored in computer memories, on microfiche or by any other
means, made or compiled by or on behalf of the Management Stockholder, or made
available to the Management Stockholder concerning the business of the Company
or its Subsidiaries, are

 

21



--------------------------------------------------------------------------------

and shall be the Company’s property and shall be delivered to the Company
promptly upon the termination of the Management Stockholder’s employment with
the Company or its Subsidiaries or at any other time on written request.

Section 6.9 Governing Law. This Agreement, the legal relations between the
parties and any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity, whether contractual or
non-contractual, instituted by any party with respect to matters arising under
or growing out of or in connection with or in respect of this Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware
applicable to contracts made and performed in such State and without regard to
conflicts of Law doctrines, except to the extent that certain matters are
preempted by federal Law or are governed as a matter of controlling Law by the
Law of the jurisdiction of organization of the respective parties.

Section 6.10 Jurisdiction and Venue. The parties hereto hereby agree and consent
to be subject to the jurisdiction of any federal court of the District of
Delaware or the Delaware Court of Chancery over any action, suit or proceeding
(a “Legal Action”) arising out of or in connection with this Agreement. The
parties hereto irrevocably waive the defense of an inconvenient forum to the
maintenance of any such Legal Action. Each of the parties hereto further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such Legal Action by the mailing of copies thereof by registered
mail, postage prepaid, to such party at its address set forth in this Agreement,
such service of process to be effective upon acknowledgment of receipt of such
registered mail. Nothing in this Section 6.10 shall affect the right of any
party hereto to serve legal process in any other manner permitted by Law.

Section 6.11 Specific Enforcement. The parties hereto acknowledge that the
remedies at Law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 6.12 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

Section 6.13 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each party and delivered to the other party.

 

22



--------------------------------------------------------------------------------

Section 6.14 Notices. Any notice or other communication hereunder must be given
in writing and (a) delivered in person, (b) transmitted by facsimile or
telecommunications mechanism, provided, that any notice so given is also mailed
as provided in clause (c), or (c) mailed by certified or registered mail,
postage prepaid, receipt requested as follows:

If to the Company:

5020 Weston Parkway

Suite 400

Cary, North Carolina 27513

Attention: General Counsel

Telecopy: (919) 677-3914

with a copy to:

Carl L. Reisner, Esq.

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Fax: (212) 757-3990

If to the CI Partnerships or the CI General Partner, to such entity:

c/o CI Capital Partners LLC

500 Park Avenue

8th Floor

New York, New York 10022

Attention: General Counsel

Telecopy: (212) 832-9450

If to the other Pre-IPO Stockholders, to the address or facsimile number set
forth on the signature pages hereto with respect to such Pre-IPO Stockholder;

or to such other address or to such other person as either party shall have last
designated by such notice to the other party. Each such notice or other
communication shall be effective (i) if given by telecommunication, when
transmitted to the applicable number so specified in (or pursuant to) this
Section 6.14 and an appropriate answerback is received or, if transmitted after
4 p.m. local time on a Business Day in the jurisdiction to which such notice is
sent or at any time on a day that is not a Business Day in the jurisdiction to
which such notice is sent, then on the immediately following Business Day,
(ii) if given by mail, on the first Business Day in the jurisdiction to which
such notice is sent following the date three days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, on the Business Day when actually received
at such address or, if not received on a Business Day, on the Business Day
immediately following such actual receipt.

Section 6.15 Representation By Counsel; Interpretation. The parties acknowledge
that each party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of Law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.

 

23



--------------------------------------------------------------------------------

Section 6.16 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement, to the extent permitted by Law shall remain in
full force and effect; provided, that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable.

Section 6.17 Expenses. The Company will reimburse the CI Partnerships (or the CI
General Partner, with respect to any such partnership that has dissolved) for
all reasonable out-of-pocket fees and expenses incurred by each in connection
with the transactions contemplated by this Agreement and the ongoing monitoring
of their investments (or the investments of the CI Distributee Stockholders) in
the Company.

Section 6.18 Indemnification.

(a) The Company will indemnify, exonerate and hold the CI Partnerships and each
of their respective partners, stockholders, members, directors, officers,
fiduciaries, managers, controlling Persons, employees and agents of each of the
partners, stockholders, members, directors, officers fiduciaries, managers,
controlling Persons, employees and agents of each of the foregoing
(collectively, the “Indemnified Parties”) free and harmless from and against any
and all actions, causes of action, suits, claims, liabilities, losses, damages
and costs and other out-of-pocket expenses in connection therewith (including
reasonable attorneys’ fees and expenses) incurred by the Indemnified Parties or
any of them before or after the date of this Agreement (collectively, the
“Indemnified Liabilities”), arising out of any actual or threatened action,
cause of action, suit, or claim arising directly or indirectly out of such CI
Partnership’s or its other Indemnified Party’s actual, alleged or deemed control
or ability to influence the Company or any of its Subsidiaries or the actual or
alleged act or omission of any CI Partnerships’ Director nominee(s) including
for any alleged act or omission arising out of or in connection with the IPO
(other than any such Indemnified Liabilities that arise out of any breach of
this Agreement by such Indemnified party or other related Persons); provided
that if and to the extent that the foregoing undertaking may be unavailable or
unenforceable for any reason, the Company hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable Law. To the extent not
prohibited by applicable law, the Company shall pay the expenses (including
attorneys’ fees) incurred by an Indemnified Party in defending any action, suit
or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), in advance of its final disposition; provided, however, that, to
the extent required by applicable law, such payment of expenses in advance of
the final disposition of the Proceeding shall be made only upon receipt of an
undertaking by the Indemnified Party to repay all amounts advanced if it should
be ultimately determined that the Indemnified Party is not entitled to be
indemnified under this Section 6.18(a) or otherwise. The rights of any
Indemnified Party to indemnification hereunder will be in addition to any other
rights any such Person may have under any other agreement or instruction to
which such Indemnified Party is or becomes a party or is or otherwise becomes a
beneficiary or under Law or regulation or under the certificate of incorporation
or by-laws of the Company or any of its Subsidiaries and shall extend to such
Indemnified Party’s successors and assigns. Each of the Indemnified Parties
shall be a third party beneficiary of the rights conferred to such Indemnified
Party in this Section 6.18(a).

 

24



--------------------------------------------------------------------------------

(b) The Company hereby acknowledges that some of its Directors (the “Specified
Directors”) may have certain rights to indemnification, advancement of expenses
and insurance provided by other entities and/or organizations (collectively, the
“Fund Indemnitors”). The Company hereby agrees and acknowledges (i) that it is
the indemnitor of first resort with respect to the Specified Directors (i.e.,
its obligations to the Specified Directors are primary and any obligation of the
Fund Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by the Specified Directors are secondary),
(ii) that it shall be required to advance the full amount of expenses incurred
by the Specified Directors and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent not prohibited by (and not merely to the extent affirmatively permitted
by) applicable law and as required by this Agreement or the certificate of
incorporation or by-laws of the Company (or any other agreement between the
Company and the Specified Directors), without regard to any rights the Specified
Directors may have against the Fund Indemnitors and (iii) that it irrevocably
waives, relinquishes and releases the Fund Indemnitors from any and all claims
against the Fund Indemnitors for contribution, subrogation or any other recovery
of any kind in respect thereof. The Company further agrees and acknowledges that
no advancement or payment by the Fund Indemnitors on behalf of the Specified
Directors with respect to any claim for which the Specified Directors have
sought indemnification from the Company shall affect the foregoing and the Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of the
Specified Directors against the Company.

Section 6.19 No Third Party Beneficiaries. Except as expressly provided in
Section 6.18, nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto and their respective
successors and permitted assigns, any rights or remedies under this Agreement or
otherwise create any third party beneficiary hereto.

[Signatures on Next Page]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Stockholders’
Agreement to be executed by its duly authorized officers as of the day and year
first above written.

 

COMPANY: PLY GEM HOLDINGS, INC. By:  

/s/ Shawn K. Poe

  Name: Shawn K. Poe   Title: Vice President and Chief Financial Officer PLY GEM
PRIME HOLDINGS, INC. By:  

/s/ Shawn K. Poe

  Name: Shawn K. Poe   Title: Vice President and Chief Financial Officer

[Signature Page to Second Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

PLY GEM I: CAXTON-ISEMAN (PLY GEM), L.P. By:   Rajaconda Holdings, Inc., its
general partner By:  

/s/ Frederick J. Iseman

Name:   Frederick J. Iseman Title:   President PLY GEM II: CAXTON-ISEMAN (PLY
GEM) II, L.P. By:   Rajaconda Holdings, Inc., its general partner By:  

/s/ Frederick J. Iseman

Name:   Frederick J. Iseman Title:   President For purposes of Sections 2.1(j),
2.2, 3.1, 4.1, 6.3, 6.17 and 6.18 only: CI General Partner: RAJACONDA HOLDINGS,
INC. By:  

/s/ Frederick J. Iseman

Name:   Frederick J. Iseman Title:   President

[Signature Page to Second Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDER: By:  

/s/ Gary E. Robinette

  Name: Gary E. Robinette

[Signature Page to Second Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDER: By:  

/s/ Shawn K. Poe

  Name: Shawn K. Poe

[Signature Page to Second Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDER: By:  

/s/ John Wayne

  Name: John Wayne

[Signature Page to Second Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

 

MANAGEMENT STOCKHOLDER: By:  

/s/ David N. Schmoll

  Name: David N. Schmoll

[Signature Page to Second Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDER: By:  

/s/ Timothy D. Johnson

  Name: Timothy D. Johnson

[Signature Page to Second Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDER: By:  

/s/ John Buckley

  Name: John Buckley

[Signature Page to Second Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDER: By:  

/s/ Lynn Morstad

  Name: Lynn Morstad

[Signature Page to Second Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED & RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY

(see attached)



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED & RESTATED BY-LAWS OF THE COMPANY

(see attached)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER TO STOCKHOLDERS’ AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Second
Amended and Restated Stockholders’ Agreement, dated as of May 22, 2013 (the
“Stockholders’ Agreement”), by and among Ply Gem Prime Holdings, Inc., a
Delaware corporation (the “Company”), Caxton-Iseman (Ply Gem), L.P., a Delaware
limited partnership (“Ply Gem I”), Caxton-Iseman (Ply Gem) II, L.P., a Delaware
limited partnership (“Ply Gem II,” together with Ply Gem I, the “CI
Partnerships”), the Management Stockholders named therein and, for purposes of
Sections 2.1(j), 2.2, 3.1, 4.1, 6.3, 6.17 and 6.18 thereof only, Rajaconda
Holdings, Inc. (the “CI General Partner”), as the same may be amended,
supplemented and/or restated from time to time. Capitalized terms used herein
and not otherwise defined shall have the respective meanings ascribed to such
terms in the Stockholders’ Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Stockholders’ Agreement as of the date hereof and shall have those
rights of [Insert if Transferee is a Management Stockholder – a “Management
Stockholder”] [Insert if Transferee is a CI Distributee Stockholder – a “CI
Distributee Stockholder”] that are stated in the Stockholders’ Agreement as
being applicable to such Joining Party. The Joining Party hereby (i) ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Stockholders’ Agreement, and (ii) assumes all of
the Transferor’s future Liabilities arising under or relating to the
Stockholders’ Agreement.

This Joinder Agreement is for the benefit of the parties to the Stockholders’
Agreement. The Joining Party hereby agrees, upon executing this Joinder
Agreement, to deliver a copy of the executed Joinder Agreement to the Company in
accordance with Section 6.14 thereof.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date:  

 

            [NAME OF JOINING PARTY]       By:  

 

        Name:         Title:         Address for notices: